DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 14, 16-17, 23-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (US 2016/0203717 A1) in view of Murphy et al. (US 2008/0162027 A1).
Regarding claims 1, 25 and 27-28 Ginsberg discloses a traffic flow control method in the internet of vehicles (Figs. 1-2 & [0024-0026]), comprising: 
receiving, by a traffic flow control device (e.g. Fig. 1: 120 inherently discloses a receiver and transmitter for sending or receiving signals via network 101), traffic control request signaling (e.g. Fig. 6: 601 & Fig. 10: 1001 & [0066]: position, speed and destination) sent by an in- vehicle device of a first vehicle (e.g. Fig. 1: 110 & [0024]: user device 110 inherently discloses receiver and transmitter for sending and receiving signals via network 101), wherein the traffic control request signaling comprises travel information (e.g. position and/or speed) and a travel intention of the first vehicle (e.g. destination); 
determining, by the traffic flow control device, traffic command signaling (e.g. [0023]: suggested speed to travel to arrive at a controlled intersection when the light is green) based on the traffic control request signaling (e.g. speed and/or location of the vehicle) and traffic control phase information of a target intersection through which the first vehicle is to pass (e.g. [0028, 0036, 0084]); and 
sending, by the traffic flow control device, the traffic command signaling to the in- vehicle device (e.g. [0023, 0029, 0084]: minimum speed to reach intersection while the light is still green).  
Ginsberg fails to disclose, but Murphy teaches entrance lane of the first vehicle at the target intersection is determined by the traffic flow control device based on the travel information, the travel intention, and lane information of the target intersection, wherein the lane information includes data identifying a plurality of the first lanes to enter an area within the target intersection, and wherein the entrance lane is allocated by the traffic low control device to the first vehicle from the plurality of first lanes (e.g. [0151, 0192] & Figs. 30 & 90: plurality of entrance lanes and exit lanes are disclosed, and based on travel intention of the vehicle and the lane information, the vehicle is directed to entry a specific lane and exit at a specific lane). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Ginsberg with the teachings of Murphy so as to determine the most suitable lane the vehicle should be enter and exit according to a planned route and/or target destination (e.g. in case left turn is needed, instruct vehicle to move to the suitable lane to make the necessary left turn).  Application Ser. No. 16/872,608Page 14 of 16 Dkt. No. 210167.1149.6 (P1118) 
Regarding claim 2, Ginsberg discloses determining, by the traffic flow control device, an exit lane of the first vehicle at the target intersection based on the travel information, the travel intention, and lane information of the target intersection,; or determining, by the traffic flow control device, an entrance lane and an exit lane of the first vehicle at the target intersection based on the travel information, the travel intention, lane information of the target intersection, and traffic flow information of the target intersection (e.g. [0069]: route information and speed information are provided according to target destination and traffic light information; the route information inherently indicate the entrance and exit lane information—i.e. planned path for the vehicle to arrive at target destination.  For example, when the suggested route indicate right turn is required at a traffic light, the planned path inherently discloses the vehicle needs to be in the right lane at the entrance of the intersection and the corresponding right lane after exiting the intersection).  
Ginsberg fails to disclose, but Murphy teaches the lane information includes data identifying a plurality of the first lanes to enter an area within the target intersection and a plurality of second lanes to exit the area within the target intersection, and wherein the entrance lane is allocated by the traffic low control device to the first vehicle from the plurality of first lanes and the exit lane is allocated by the traffic flow control device to the first vehicle from the plurality of second lanes (e.g. [0151, 0192] & Figs. 30 & 90: plurality of entrance lanes and exit lanes are disclosed, and based on travel intention of the vehicle and the lane information, the vehicle is directed to entry a specific lane and exit at a specific lane). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Ginsberg with the teachings of Murphy so as to determine the most suitable lane the vehicle should be enter and exit according to a planned route and/or target destination (e.g. in case left turn is needed, instruct vehicle to move to the suitable lane to make the necessary left turn).  Application Ser. No. 16/872,608Page 14 of 16 Dkt. No. 210167.1149.6 (P1118) 
Regarding claim 3, Ginsberg discloses the travel information comprises a location of the first vehicle and a speed of the first vehicle (e.g. Fig. 6: 601 & Fig. 10: 1001 & [0066]: position, speed and destination); and the traffic flow control method further comprises: determining, by the traffic flow control device, a first time based on the speed of the first vehicle, the location of the first vehicle, and a current lane in which the first vehicle is located, wherein the first time is a time required for the first vehicle to travel off a stopline of the current Application Ser. No. 16/872,608Page 2 of 16 Dkt. No. 210167.1149.6 (P1118)lane from the location of the first vehicle along the current lane, and the current lane is obtained by the traffic flow control device through calculation based on the location of the first vehicle and the lane information of the target intersection, or the current lane is carried in the travel information (e.g. [0023, 0029, 0084]: the claimed time is determined since Ginsberg is capable of suggests a speed and/or determine whether the vehicle would arrive at the intersection when the light is green, stopline is the position that determine whether the vehicle is able to cross the intersection—e.g. stopline of the traffic light, current lane is the position of the vehicle).  
Regarding claim 4, Ginsberg discloses the travel information further comprises an acceleration of the first vehicle, wherein the determining, by the traffic flow control device, a first time based on the speed of the first vehicle, the location of the first vehicle, and a current lane in which the first vehicle is located comprises: determining, by the traffic flow control device, the first time based on the speed of the first vehicle, the location of the first vehicle, the current lane, and the acceleration of the first vehicle (e.g. [0105]).  
Regarding claim 5, Ginsberg discloses the travel information comprises a location of the first vehicle (e.g. Fig. 6: 601 & Fig. 10: 1001 & [0066]: position, speed and destination); and the traffic flow control method further comprises: determining, by the traffic flow control device, a first time based on a preset vehicle speed at the target intersection, the location of the first vehicle, and a current lane in which the first vehicle is located, wherein the first time is a time required for the first vehicle to travel off a stopline of the current lane from the location of the first vehicle along the current lane, and the current lane is obtained by the traffic flow control device through calculation based on the location of the first vehicle and the lane information of the target intersection, or the current lane is carried in the travel information (e.g. [0023, 0029, 0084]: the claimed first time is determined since Ginsberg is capable of suggests a speed and/or determine whether the vehicle would arrive at the intersection when the light is green, a preset vehicle speed is the suggested speed, stopline is the position that determine whether the vehicle is able to cross the intersection—e.g. stopline of the traffic light, and current lane is the position of the vehicle).  
Regarding claims 6 and 11, Ginsberg discloses when a traffic control phase corresponding to the traffic control phase information of the target intersection is a green-go phase, and a remaining time of the green-go phase is longer than or equal to the first time, determining, by the traffic flow control device, that the traffic Application Ser. No. 16/872,608Page 3 of 16 Dkt. No. 210167.1149.6 (P1118)command signaling is go command signaling, wherein the go command signaling comprises the traffic control phase information of the target intersection, information about the exit lane, and the preset vehicle speed at the target intersection (e.g. [0023, 0029, 0084]: minimum speed to reach intersection while the light is still green and planned path based on target destination).  
Regarding claims 7 , 9, 12 and 14, Ginsberg discloses the determining, by the traffic flow control device, traffic command signaling based on the traffic control request signaling and traffic control phase information of a target intersection comprises: when a traffic control phase corresponding to the traffic control phase information of the target intersection is a green-go phase/red-stop phase, and a remaining time of the green-go phase is shorter than the first time (e.g. [0096]: will be red at the time of arrival), determining, by the traffic flow control device, that the traffic command signaling Application Ser. No. 16/872,608Page 6 of 16 Dkt. No. 210167.1149.6 (P1118)is first stop command signaling, wherein the first stop command signaling comprises the traffic control phase information of the target intersection (e.g. [0096]: light status—red or green) and the preset vehicle speed at the target intersection (e.g. [0096]: 20 mph or 26 mph).  
Ginsberg fails to disclose, but Murphy teaches location information of the stopline of the current lane ([0156]: command the vehicle to stop before reaching the intersection inherently discloses the location information so as to allow the vehicle to stop before reaching the intersection).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Ginsberg with the teachings of Murphy to instruct vehicle to stop before reaching intersection in case of red light so as to enhance safety.
Regarding claim 16, Ginsberg and Murphy in combination discloses the determining, by the traffic flow control device, traffic command signaling based on the traffic control request signaling and traffic control phase information of a target intersection comprises: after the traffic flow control device determines the first time, when a traffic control phase corresponding to the traffic control phase information of the target intersection is a green-go phase, determining, by the traffic flow control device, that the traffic command signaling is go command signaling, wherein the go command signaling comprises the traffic control phase information of the target intersection obtained after the first time is determined and information about the exit lane (e.g. Ginsberg [0023, 0029, 0084]: minimum speed to reach intersection while the light is still green and planned path based on target destination; Murphy [0151, 0192] & Figs. 30, 90: determine entry and exit lane); or after the traffic flow control device determines the first time, when a traffic control phase corresponding to the traffic control phase information of the target intersection is a red-stop Application Ser. No. 16/872,608Page 9 of 23 Dkt. No. 210167.1149.6 (P1118)phase, determining, by the traffic flow control device, that the traffic command signaling is stop command signaling, wherein the stop command signaling comprises the traffic control phase information of the target intersection obtained after the first time is determined and location information of the stopline of the current lane.  
Regarding claim 17, Ginsberg and Murphy in combination discloses the determining, by the traffic flow control device, traffic command signaling based on the traffic control request signaling and traffic control phase information of a target intersection comprises: after the traffic flow control device determines the first time, when a traffic control phase corresponding to the traffic control phase information of the target intersection is a green-go phase, determining, by the traffic flow control device, that the traffic command signaling is go command signaling, wherein the go command signaling comprises the traffic control phase information of the target intersection obtained after the first time is determined, the preset vehicle speed at the target intersection (e.g. Ginsberg [0096] & Fig. 8: suggested speed corresponds to predicted traffic light; Murphy [0151, 0192] & Figs. 30, 90: determine entry and exit lane), and information about the exit lane; or after the traffic flow control device determines the first time, when a traffic control phase corresponding to the traffic control phase information of the target intersection is a red-stop phase, determining, by the traffic flow control device, that the traffic command signaling is stop command signaling, wherein the stop command signaling comprises the traffic control phase information of the target intersection obtained after the first time is determined, the preset vehicle speed at the target intersection, and location information of the stopline of the current lane.
Regarding claim 23, Ginsberg fails to disclose, but Murphy teaches the determining, by the traffic flow control device, an entrance lane and an exit lane of the first vehicle at the target intersection based on the travel information, the travel intention, lane information of the target intersection, and traffic flow information of the target intersection comprises: Application Ser. No. 16/872,608Page 11 of 16 Dkt. No. 210167.1149.6 (P1118)determining, by the traffic flow control device, a plurality of entrance lanes based on the travel intention and the lane information of the target intersection; determining, by the traffic flow control device, the entrance lane from the plurality of entrance lanes based on the traffic flow information of the target intersection and the current lane, wherein the current lane is obtained by the traffic flow control device through calculation based on the location of the first vehicle and the lane information of the target intersection, or the current lane is carried in the travel information; determining, by the traffic flow control device, a plurality of exit lanes based on the travel intention and the lane information of the target intersection; and determining, by the traffic flow control device, the exit lane from the plurality of exit lanes based on the traffic flow information of the target intersection and the entrance lane (Fig. 90 and [0192]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Ginsberg with the teachings of Murphy so as to determine the most suitable lane the vehicle should be enter and exit according to a planned route and/or target destination (e.g. in case left turn is needed, instruct vehicle to move to the suitable lane to make the necessary left turn).  Application Ser. No. 16/872,608Page 14 of 16 Dkt. No. 210167.1149.6 (P1118) 
Regarding claim 24, Ginsberg discloses the traffic control phase information of the target intersection is traffic control phase information that is obtained by the traffic flow control device from a traffic signal light of the target intersection, or is traffic control phase information that is generated by the traffic flow control device ([0028, 0036, 0084]).  
Allowable Subject Matter
Claims 8, 10, 13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11-12, 14, 16-17, 23-25 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688